Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 1/6/2021.

Allowable Subject Matter
Claims 1-3, 6-9, 11-20, 22, 24-29 and 31-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the sense circuitry comprises at least the temperature sensitive current source thermally coupled to the power switching device, wherein the at least one of the conduction terminals comprises an auxiliary emitter terminal of the power switching device, wherein the sense circuitry is for sensing a temperature and an overcurrent, the sense circuitry comprising: the temperature sensitive current source, coupled in parallel with the device control terminal; an impedance in series with the auxiliary emitter terminal of the power switching device; and a blocking diode coupled to block current flow from the temperature sensitive current source to the impedance, and configured to allow current flow from the auxiliary emitter terminal to the temperature sensitive current source, and wherein the sense signal received by the drive input line is to indicate current through the temperature sensitive current source, the blocking diode configured to allow the current flow from the auxiliary emitter terminal to increase output current of the current source when a voltage on the impedance exceeds a threshold dependent on a threshold voltage of the blocking diode.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a drive circuit coupled to provide to a drive input line a drive signal to control a device control terminal of a power switching device to control switching of the power switching device, the drive circuitry configured to determine at least one operational condition of the freewheel diode based on the sense signal received on the drive input line from the sense circuitry when the power switching device and the freewheel diode are each in a static state.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a freewheel diode coupled in anti-parallel to the power switching device, the freewheel diode to, when in a non-blocking state, conduct current from an anode conduction terminal of the freewheel diode to a cathode conduction terminal of the freewheel diode; and further sense circuitry configured to couple to a conduction terminal of the freewheel diode, the further sense circuitry to provide a further sense signal dependent on a voltage on the coupled conduction terminal of the freewheel diode, wherein the drive input line is configured to receive the further sense signal from the further sense circuitry, and wherein the sense circuitry configured to couple to a device conduction terminal of the power switching device and the further sense circuitry each comprise a blocking diode, each of the sense signal and the further sense signal comprises a current flow, and wherein one of the blocking diodes is coupled to block a current flow to the drive input line and the other of the blocking diodes is coupled to block a current flow from the drive input line.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 31, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the multi-chip module further comprising; a plurality of semiconductor chips each having the power switching device of a respective one of the at least one of the power circuit; and a module drive circuit configured to control switching of the power switching device of each of the at least one of the power circuit by controlling device control terminals of the respective power switching device, the module drive circuit comprising drive circuitry of each the at least one of the power circuit, Page 12 of 19wherein the module drive circuit is configured to receive the sense signal from the drive input line of each of the at least one of the power circuit and to determine at least one operational condition of the multi-chip module based on the received sense signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838